Title: To George Washington from Richard Peters, 13 February 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office Feby 13. 1781
                        
                        The Situation of the British & German Prisoners of War for Want of Cloathing is very distressing
                            & that Misery is chiefly produced by a total Neglect of the Enemy to send them Supplies. The Prisoners in Philada
                            Gaol are perishing with Disease & Nakedness. The putrid Fever rages among them to a great Degree & we find
                            ourselves extremely embarrassed in our Endeavours to establish a separate Hospital for the Diseased Prisoners by the Want
                            of Cloathing & Blanketts. We have thought it best to represent the Matter to your Excellency that you may be pleased
                            to communicate the Situation of these unhappy Men to the British Commander in Chief lest the Destruction which will
                            necessarily fall on them may be imputed to a supposed Inhumanity on our Part & not as it ought to be to the
                            Neglect of their Officers. We have the Honour to be with the greatest Respect & Esteem your very obed. Servant
                        
                            Richard Peters
                            By Order
                        
                    